Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the restriction election requirement dated 10/8/2020. Claims 1, 3, 6, 8, 13, 15, 17, 18, 20, 29, 31, 40, 48, 56, 66, 73, 83, 103, and 106 are pending. In response to the species election requirement Applicants have elected the following. 

    PNG
    media_image1.png
    353
    679
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is made Final. 
Claims 6, 8, 40, 48, 56, 66, 73, 83 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The 
Application Priority
This application filed 04/05/2019 is a national stage entry of PCT/US17/55244, International Filing Date: 10/05/2017, PCT/US17/55244 Claims Priority from Provisional Application 62404492, filed 10/05/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 7/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 112
Claims 1, 3, 13, 15, 17, 18, 20, 29, 31, 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the effects of compounds selected from HC101A (artemisinin), HC102A and HC103A in the following experiments: (i) FIG. 3 includes five panels, A-E, and depicts that Artemisinin, HC102A and HC103A inhibit TAG synthesis, survival and isoniazid tolerance during NRP (ii) FIG. 4 includes three panels, A-C, and depicts that Artemisinin directly inhibits DosS and DosT by targeting sensor kinase heme (iii) FIG. 6 includes two panels, A-B, and depicts that HC103A inhibit DosS and DosT autophosphorylation (iv) FIG. 9 includes four panels, A-D, and depicts transcriptional profiling shows Artemisinin, HC102A and HC103A inhibit the core genes of the DosRST regulon during hypoxia (v) FIG. 10 includes four panels, A-D, and depicts Artemisinin, HC102A and HC103A inhibit TAG synthesis, survival and isoniazid tolerance during  does not reasonably provide enablement for inhibiting the growth of any bacterial cell as in claim 1 or treat a subject who is infected with any bacterial cell with any compound that inhibits the at least two component regulatory system as in claims 1-2 or administering any compound that inhibits a DosRST two component regulator system or DosRST regulon to treat tuberculosis as in claim 103.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
(1, 5) The nature of the invention and the Breadth of the Claims: The instant claims are directed to:

    PNG
    media_image2.png
    164
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    135
    681
    media_image3.png
    Greyscale





(2) The state of the prior art: 
Miller teaches artemisinin as a nontoxic antimalarial agent, artemisinin itself has no antituberculosis activity, attachment of an artemisinin derivative to an analogue of mycobactin T (2),17 an Mtb siderophore critical for growth under iron restriction, might allow the peroxide drug to be actively assimilated by the pathogen (p 2077, col. 1, lines 1-5). The artemisinin conjugate of amycobactin T analogue (Figure 1, and found that it not only retains antimalarial activity similar to that of artemisinin itself (Table 1) but is exquisitely microbe-selective and has remarkably potent activity against Mtb (Table 2). The mycobactin-artemisinin conjugate is very active against not only H37Rv Mtb [minimum inhibitory concentration (MIC) = 0.39 μg/mL] but also both MDR Mtb (MIC = 0.16-1.25 μg/mL) and XDR Mtb (MIC = 0.078-0.625 μg/mL) (Tables 2 and 3). See Tables 2-3 for data (J of the ACS, 2011, 133, 2076-79).
Choi et al. teaches a pharmaceutical composition comprising artemisinin for treating tuberculosis (Abstract) (WO 2015/115865). Further taught by Choi is that Artemisinin or Artesunate can achieve the treatment, improvement or prevention effect of Mycobacterium tuberculosis by confirming it has anti-tuberculosis effect that inhibits the growth and proliferation of Mycobacterium tuberculosis It was confirmed (Figs. 1 to 4) (p 8 of English translation, para 4, p 12 para 1, see claims). It is also that as to the term improvement, Artemisinin or Artesunate as an active ingredient, it means an effect 
Marszalek et al. discusses the role of two-component systems and their role in bacterial pathogenesis and virulence. Complete two-component systems of M. tuberculosis is shown in Table 1. In Mtb, dosR and dosS are genetically linked and transcriptionally coupled with each other, as well as with upstream Rv3134c gene (p 175, col. 1, last para). Genes dosR and dosS are conserved and tandemly arranged in many mycobacterial species (except M. leprae and M. ulcerans), while dosT appears to be less well conserved. The reference teaches that Murphy & Brown speculated that targeting DosRST TCS may not induce M. tuberculosis death directly, but by forcing them to leave the non-replicative state, bacilli would be made susceptible to currently available antimycobacterial treatments (p 175, col. 1, para 1). It is taught that the inhibition of the DosRST TCS could lead to the development of a novel class of “antilatent Mtb” drugs (p 175, Concluding Remarks) (AFINIDAD LXXI, 567, Julio - Septiembre 2014).
Zheng teaches NRP bacteria help drive the long course of tuberculosis therapy; therefore, chemical inhibition of DosRST may inhibit the ability of Mtb to establish persistence and thus shorten treatment. The screen discovered novel inhibitors of the DosRST regulon, including three compounds that were subject to follow-up studies: artemisinin, HC102A and HC103A. Under hypoxia, all three compounds inhibit Mtb-persistence-associated physiological processes, including triacylglycerol synthesis, survival and antibiotic tolerance. Artemisinin functions by disabling the heme-based DosS and DosT sensor kinases by oxidizing ferrous heme and generating heme–
(3) The relative skill of those in the art:
The relative skill of those in the pharmaceutical development and medicaltreatment arts is high, requiring advanced education and training.
(4) The predictability of the art:
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor. (USPQ 18, 24 (CCPA 1970).  See In re Fisher, 427 F.2d 833, 839, 166. Despite the advanced training of practitioners in the art, it is still impossible, to predict from the structure of compounds and from its functionality that any compound that inhibits the at least two component regulatory system will inhibit the growth of the one or more bacterial cells.
	Absent a mechanistic link between the method steps and the observed effect, the pharmaceutical and medical treatment arts are highly unpredictable. Most progress is established through empirical and anecdotal evidence as to the efficacy of certain treatments. Once a mechanistic link has been established between the method and the mechanism of action become more predictable. However, many uncertainties can still 
	In fact, even Applicants’ state that FIG. 13 includes two panels, A-B, and depicts HC102A and HC103A do not modulate DosS redox. DosS treated with HC102A (Panel A) or HC103A (Panel B) shows a similar overall spectrum as DMSO control. This indicates that HC102A and HC103A has no effect in modulating redox status of DosS, and may inhibit DosR regulon by distinct mechanism.
	It is not predictable from the specification or from the prior art teachings that any compound that inhibits the at least two component regulatory system will inhibit the growth of the one or more bacterial cells or treat infections associated with the bacterial cells in a subject. For e.g. artemisinin is shown in the art as anti-malarial and to inhibit select mycobacterium cells associated with tuberculosis. There is no prior art or evidence in the specification to indicate that even with the limited compounds, artemisinin, HC102A and HC103A all the bacterial cells growth will be inhibited or the infections associated with them in a subject will be treated.
(6, 7) The amount of guidance given and the presence of working examples: 
The instant specification teaches the effects of compounds selected from HC101A (artemisinin), HC102A and HC103A in the following experiments: (i) FIG. 3 includes five panels, A-E, and depicts that Artemisinin, HC102A and HC103A inhibit TAG synthesis, survival and isoniazid tolerance during NRP (ii) FIG. 4 includes three panels, A-C, and depicts that Artemisinin directly inhibits DosS and DosT by targeting 
	There is no data or evidence to show that any compound that inhibits the at least two component regulatory system will inhibit the growth of the all the bacterial cells or treat infections associated with the bacterial cells in a subject as claimed. There are hundreds of bacterial cells and hundreds of infections associated with different types of cells. It is noted that translating the in vitro efficacy of the compound to in vivo efficacy for the treatment of a disease is notoriously unpredictable unless the correlation has been conclusively verified. Further, the in vivo efficacy of a compound is not only determined by the affinity or activity of the compound on its target receptor in a validated in vitro assay, but by a range of other factors including the bioavailability of the compound, its pharmacokinetic profile, and the specificity of the compound for the desired target versus other potential targets.
(8) The quantity of experimentation necessary: 
The level of experimentation required in order to practice the claimed invention would be undue. In order to practice the claimed invention, one of ordinary skill in the art would have to first envision formulation, dosage, duration, route and, in the case of human treatment, an appropriate animal model system to test the compound that inhibits the at least two component regulatory system as in claims 1-2 in the methods as in the rejected claims. If unsuccessful, one of ordinary skill in the art would have to envision a modification in the formulation, dosage, duration, route of administration etc. and appropriate animal model system, or envision an entirely new combination of the above and test the system again. Considering the above-mentioned factors and the fact that there is significant inter-individual variability in using pharmacological modalities in human subjects, the nature of art is unpredictable, and the breadth of the claims; one of ordinary skill in the art would be burdened with undue "experimentation study" to determine the dosage amounts and the specific disorder is being treatable or not. Therefore, it would require undue, unpredictable experimentation to practice the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 13, 15, 17, 18, 20, 29, 31, 103, 106 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 102526493A, English translation attached) in view of Marszalek (AFINIDAD LXXI, 567, Julio - Septiembre 2014). 
The instant claims are directed to:

    PNG
    media_image2.png
    164
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    135
    681
    media_image3.png
    Greyscale

Guo discloses a medicine for resisting tuberculosis that comprises 7-9 parts of artemisinin (See Abstract). The reference teaches the composition comprising artemisinin for treating pulmonary tuberculosis (See claims). 
Guo is not explicit in teaching the bacterial cells wherein at least two-component regulatory system is conserved and the system comprises one or more sensor histidine kinase and cognate response regulator.
Marszalek et al. discusses the role of two-component systems (TCS) and their role in bacterial pathogenesis and virulence. Complete two-component systems of M. tuberculosis is shown in Table 1. The prototypical TCS consists of a sensor histidine kinase (HK) that responds to a specific signal by modifying the phosphorylated state of its cognate response regulator (RR) (Figure 1). In Mtb, dosR and dosS are genetically linked and transcriptionally coupled with each other, as well as with upstream Rv3134c gene (p 175, col. 1, last para). Genes dosR and dosS are conserved and tandemly arranged in many mycobacterial species (except M. leprae and M. ulcerans), while dosT appears to be less well conserved. The reference teaches that Murphy & Brown speculated that targeting DosRST TCS may not induce M. tuberculosis death directly, but by forcing them to leave the non-replicative state, bacilli would be made susceptible to currently available antimycobacterial treatments (p 175, col. 1, para 1). It is taught that the inhibition of the DosRST TCS could lead to the development of a novel class of “antilatent Mtb” drugs (p 175, Concluding Remarks).






				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umamaheswari Ramachandran whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 








/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627